Citation Nr: 0612728	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  00-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right knee, evaluated as 10 percent disabling prior to March 
31, 2005.

2.  Entitlement to an increased rating for arthritis of the 
right knee, evaluated as 20 percent disabling from March 31, 
2005.

3.  Entitlement to an increased rating for laxity of the 
right knee, evaluated as 10 percent disabling prior to March 
31, 2005.

4.  Entitlement to restoration of the 10 percent evaluation 
for laxity of the right knee from March 31, 2005. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1982.

This matter comes to the Board of Veterans' Appeals from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

Jurisdiction over the veteran's claims folder has been 
transferred during the pendency of her appeal.  In an October 
1999 rating decision, the Houston RO continued a 10 percent 
evaluation for internal derangement of the right knee.  In 
November 2001, the Portland RO determine that 10 percent was 
warranted for instability and that an additional 10 percent 
was warranted for painful motion, resulting in a 20 percent 
combined evaluation.  In May 2005, the Seattle RO concluded 
that the disability characterized as arthritis warranted a 20 
percent evaluation based on limitation of motion and that the 
evaluation for laxity of the right knee should be 
noncompensable, which also resulted in a combined 20 percent 
evaluation.  

The issue of entitlement to an increased rating for laxity of 
the right knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the right knee is manifested by 
periarticular pathology productive of painful flexion; 
functional use is better than 30 degrees.

2.  Arthritis of the right knee is also manifested by the 
functional equivalent of limitation of extension to 15 
degrees.

3.  Improvement of laxity of the right knee has not been 
established.


CONCLUSIONS OF LAW

1.  Limitation of flexion of the right knee is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 
(2005).

2.  Limitation of extension of the right knee is no more than 
20 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5261 (2005).

3.  The 10 percent evaluation for laxity of the right knee is 
restored.  38 C.F.R. §§ 3.344(c), 4.2, 4.10 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim was received in 
August 1999, long before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in September 1990, provided notice to the 
veteran of the evidence necessary to support her claim.  
Supplemental statements of the case dated in November 2001, 
December 2003, April 2004, May 2005 and October 2005 also 
provided notice to the veteran of the evidence of record 
regarding her claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, a letter dated in April 2004 also instructed 
veteran regarding the evidence necessary to substantiate the 
claim and requested that she identify evidence supportive of 
the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained, and VA examinations have been conducted.  The 
veteran was afforded a conference with a decision review 
officer in April 2001.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  
In this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

A March 2000 VA outpatient treatment record shows that the 
veteran's knees had no obvious laxity.  Lachman's was 
negative.  In July 2000 the veteran was issued a right knee 
brace.  

On VA examination in August 2000, the veteran wore an elastic 
wrap on her right knee.  Range of motion testing revealed 
zero degrees of extension and flexion to 100 degrees.  There 
was no evidence of effusion.  There was mild crepitation with 
range of motion.  X-rays revealed degenerative joint disease, 
osteophytes and subchondral sclerosis on the medial side.  
The diagnosis was degenerative joint disease of the right 
knee, moderately severe, with history of surgery in the 
service.

At a VA examination in August 2001, the veteran had no 
atrophy in the lower extremities.  There was no effusion or 
swelling.  Range of motion testing revealed full extension to 
zero degrees and flexion to 135 degrees.   The diagnosis was 
service-connected injury to the right knee with joint space 
narrowing and post-traumatic arthritis following meniscectomy 
of the right knee in service.

On VA examination in February 2004, there was no swelling, no 
nodular defect, and no other abnormalities.  Range of motion 
testing revealed full extension and flexion to 100 degrees.  
The veteran had marked tenderness on motion of the right knee 
with fatigability.  There was marked difficulty of movement 
against resistance.  The veteran presented to this 
examination with a knee brace, and noted that she normally 
used a cane but that hers had been recently stolen.  
Lachman's, Drawer and McMurray testing was negative.  

An additional VA examination was carried out in March 2005.  
The veteran denied any treatment for her knee disability 
since leaving the service.  On physical examination, the 
veteran stood with ease and walked with a very slight limp on 
the right leg.  There was no gross swelling on the knee, and 
no deformities.  Range of motion was from 15 degrees of 
extension to 125 degrees of active flexion.  The examiner 
noted that the veteran reported pain at 110 degrees of 
flexion.  There was no effusion.  The veteran experienced 
increasing pain and fatigability with repetitive movement.  
The assessment was right knee osteoarthritis.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2005).  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. Two of those GC opinions reflect that a 
veteran who has X-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown. 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).

Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261. Also, in a recent VA General 
Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 
2004), it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to 
adequately compensate for functional loss associated with 
injury to the leg.
 
As noted previously, the AOJ has evaluated the veteran's 
right knee disability pursuant to the criteria for arthritis 
and evaluated it as 20 percent disabling based on limitation 
of extension.  The disability is also evaluated pursuant to 
the diagnostic code based on instability.  The evaluations 
under the separate criteria will be addressed below.

     Arthritis of the Right Knee

The AOJ has repeatedly changed the reasoning for the 
evaluation of the limitation of motion of the right knee.  
Most recently, the AOJ assigned a staged rating.  In regard 
to the current evaluation, the AOJ, as best can be 
determined, assigned the 20 percent evaluation on the basis 
of limitation of extension.  The 20 percent contemplates the 
functional equivalent of limitation of extension to 15 
degrees.  In order to warrant a higher evaluation, the 
evidence must approximate the functional equivalent of 
limitation of extension to 20 degrees.  The appellant has 
voiced few complaints regarding limitation of extension.  
Most examinations disclosed full extension.  The March 2005 
VA examination noted that extension was limited to 15 degrees 
due to pain and mechanical block.  Based upon this evidence, 
the Board concludes that the examiner made a determination of 
functional impairment and that the overall limitation of 
extension was functionally limited to 15 degrees.  Based upon 
all the evidence of record, the Board concludes that actual 
limitation of motion and the functional equivalent thereof 
are about the same and no more than an impairment at 15 
degrees.  Accordingly, no more than a 20 percent evaluation 
is warranted for impairment of extension. 

However, the evidence clearly establishes that the appellant 
also has limitation of flexion.  Recently, the appellant had 
pain at 100 degrees with actual limitation of motion at 125 
degrees.  In February 2004, flexion was limited to 100 
degrees.  In August 2000 flexion was again at 100 degrees.  
Section 4.59 provides that actually painful, unstable or 
malaligned joints, are entitled to at least the minimum 
compensable rating for the joint.  The General Counsel has 
established that separate evaluations may be assigned for 
impairment of extension and flexion.  Clearly, a person with 
pain in flexion and extension is more disabled than a person 
with painful motion in only one direction.  Furthermore, 
Section 4.59 demands at least the minimum compensable 
evaluation for the joint rather than establishing the maximum 
evaluation.  Based upon section 4.59, there is periarticular 
pathology productive of painful flexion and a separate 10 
percent evaluation is warranted.

However, an evaluation in excess of 10 percent is not 
warranted. The current 10 percent also contemplates 
functional limitation of flexion to 45 degrees.  In order to 
warrant a higher evaluation, there would have to be actual 
limitation of flexion to 30 degrees or the functional 
equivalent of limitation of flexion to 30 degrees.  DeLuca, 
supra.  Neither the veteran nor any examiner has ever 
determined that there is anything approximating the 
functional equivalent of limitation of flexion of the right 
knee to 30 degrees.  As such, the Board has determined that 
the veteran's limitation of flexion is appropriately 
evaluated as 10 percent disabling.

     Laxity of the Right Knee

During the appeal, the AOJ reduced the evaluation for 
instability of the right knee from 10 percent to non 
compensable.  There is no question that a disability rating 
may be reduced; however, the circumstances under which rating 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Veterans Appeals (Court), in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that that improvement in a 
disability actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown v. Brown, 5 Vet. App. 413 (1993). 

The AOJ reduced the evaluation on the basis of a March 2005 
VA examination.  That date was selected in an attempt to 
grant a simultaneous increase of the evaluation for 
limitation of extension and decrease of the evaluation for 
laxity of the right knee, thereby avoiding certain due 
process considerations.  However, improvement must still be 
demonstrated in order for an appropriate rating reduction to 
be made.  38 C.F.R. § 3.344(c).  Despite the physical 
findings, the examiner entered an assessment of right knee 
status post cartilage removal with muscle weakness and 
instability.  Based upon the assessment of the examiner, it 
cannot be stated with any certainty that there has been 
improvement in the instability of the veteran's right knee.  
The examiner also stated that it was difficult to assess 
instability.  Based upon the assessment of the examiner, it 
cannot be stated with any certainty that there has been 
improvement in this disability.  Accordingly, the 10 percent 
evaluation is restored.  


ORDER

Entitlement to an increased rating for arthritis of the right 
knee based on limitation of extension is denied.

Entitlement to a 10 percent evaluation for arthritis of the 
right knee based on limitation of flexion is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

The 10 percent evaluation for laxity of the right knee is 
restored, subject to the controlling regulations applicable 
to the payment of monetary benefits.


REMAND

As an initial matter, the Board observes that the VCAA is 
also applicable to the veteran's claim of entitlement to an 
increased rating for right knee ligament laxity.

On VA examination in August 2001, the examiner noted mild 
relative laxity of the right medial collateral ligament.  In 
February 2004, a VA examiner indicated that there was no 
significant laxity in either knee.  The March 2005 VA 
examiner noted that there was no end point on the anterior 
drawer test or Lachman's but that the veteran guarded, so it 
was difficult to assess how bad an instability was.  Although 
he noted that the veteran had no instability to varus and 
valgus stress testing, he concluded the veteran had muscle 
weakness and instability.  The Board has concluded that an 
additional examination is necessary to determine the degree 
of any currently present instability.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

The veteran should be scheduled for a VA 
orthopedic examination.  The examiner 
should describe any subluxation or 
instability of the right knee.  The 
examiner should indicate the extent any 
subluxation or instability found by 
describing it as slight, moderate or 
severe.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


